Mr. Lawrence L. Graham, Director Department of Social Services Broadway State Office Building Jefferson City, Missouri 65101
Dear Mr. Graham:
You desire to know if the Division of Family Services of the Department of Social Services of Missouri is the sole state agency to administer the plan submitted to the Secretary of Health, Education and Welfare of the United States as a condition of the state's participation in a program of vocational rehabilitation services for the blind pursuant to theRehabilitation Services Act of 1973 (P.L. 93-112),29 U.S.C.A. §§ 701, et seq. That act contains the following provision:
         ". . . [w]here under the State's law the State agency for the blind or other agency which provides assistance or services to the adult blind, is authorized to provide vocational rehabilitation services to such individuals, such agency may be designated as the sole State agency to administer the part of the plan under which vocational rehabilitation services are provided for the blind. . . ."  29 U.S.C.A. § 721.
Section 207.010, RSMo Supp. 1973, provides that the division of family services is an integral part of the department of social services, and shall be the state agency to administer state plans and laws involving pensions and services for the blind.
Accordingly, we believe that the Division of Family Services of the Department of Social Services is the sole state agency to administer the Missouri plan for vocational rehabilitation services to the blind pursuant to the Rehabilitation Services Act of 1973.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General